          Case 2:19-cv-00899-MCE-CKD Document 59 Filed 08/25/21 Page 1 of 2



 1   GAVRILOV & BROOKS
     Ognian Gavrilov SBN 258583
 2          ognian@gavrilovlaw.com
     Kirill Tarasenko, SBN 283986
 3          ktarasenko@gavrilovlaw.com
 4
     Gregory P. O’Dea SBN 110966
            godea@gavrilovlaw.com
 5   2315 Capitol Avenue
     Sacramento, CA 95816
 6   Telephone: (916) 504-0529
     Facsimile: (916) 727-6877
 7   Attorneys for Plaintiffs,
     RAZMIK HOVSEPYAN, SUREN
 8   HOVSEPYAN, AND SHUSHANIK
     PASKEVICHYAN
 9
                     IN THE UNITED STATES DISTRICT COURT
10
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     RAZMIK HOVSEPYAN;                      Case No. 2:19-cv-00899-MCE-CKD
12   SUREN HOVSEPYAN: and
     SHUSHANIK PASKEVICHYAN,
13                                          JOINT STIPULATION AND ORDER
                   Plaintiffs,              TO CONTINUE DISCOVERY CUT-
14                                          OFF DATE
             v.
15
     GEICO GENERAL INSURANCE
16   COMPANY; and DOES 1 through
     15, inclusive,
17
                    Defendants.
18
19
20         WHEREAS, the close of fact discovery in this matter is presently set for
21   August 21, 2021;
22         WHEREAS, the last day to disclose experts was July 9, 2021;
23         WHEREAS, the last day to disclose rebuttal experts was August 9, 2021;
24         WHEREAS, the last day for expert discovery is November 12, 2021; and
25         WHEREAS, the last day to hear Dispositive Motions is November 10, 2021;
26         WHEREAS, the depositions of the witnesses were deferred by the parties
27   due to the conditions imposed by the coronavirus and the public health emergency;
28         WHEREAS, the depositions of these two witnesses have timely been
                                              1
              JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY CUT-OFF DATE
          Case 2:19-cv-00899-MCE-CKD Document 59 Filed 08/25/21 Page 2 of 2



 1   noticed by Plaintiffs; Whereas the parties have worked together to set the dates for
 2   these depositions to take place on mutually agreeable dates at the end of August
 3   2021;
 4           WHEREAS, no Pretrial Conference has been set as yet in this matter;
 5           WHEREAS, no trial date has yet been set in this matter;
 6           WHEREAS, the parties have met and conferred and hereby stipulate and
 7   agree to ask the Court to modify the Scheduling Order by continuing the date to
 8   complete the depositions to September 3, 2021; all other deadlines to remain the
 9   same.
10           IT IS SO STIPULATED.
11   Dated: August 23, 2021                 GAVRILOV & BROOKS
12
                                            ____/s/ Gregory P. O’Dea______
13                                          Ognian Gavrilov
14                                          Sheila Pendergast
                                            Gregory P. O’Dea
15                                          Attorneys for Plaintiffs
16                                          RAZMIK HOVSEPYAN, SUREN
                                            HOVSEPYAN, and SHUSHANIK
17
                                            PASKEVECHYAN
18
     Dated: August 23, 2021                 SHEPPARD MULLIN
19
20                                          ___/s/ Suzanne Badawi_________
                                            (as authorized on 8-23-21)
21
                                            Suzanne Badawi
22                                          Attorneys for GEICO GENERAL
23                                          INSURANCE COMPANY
           IT IS SO ORDERED.
24   Dated: August 24, 2021
25
26
27
28

                                               2
               JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY CUT-OFF DATE
